Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Chacko (Reg. No. 76,930) on 5/27/2021.



The application has been amended as follows: 
Claim 1 (Currently-Twice-Amended):  A display panel comprising:
a substrate on which a plurality of light emitting elements are mountable and on which at least one hole is formed to penetrate through the substrate among the plurality of light emitting elements; 
at least one microphone mountable on a rear side of the substrate where the at least one microphone is mounted adjacent to the at least one hole to thereby collect a sound passing through the at least one hole to the at least one microphone: and
a guide member mounted on the rear side of the substrate and forming an accommodating space by covering a portion of the rear side of the substrate adjacent to the at least one hole, and
wherein the at least one microphone is disposed in the accommodating space;
wherein the guide member  is configured to cross over the at least one hole and the at least one microphone; and
wherein the at least one hole is formed between pixels, each pixel including three of the plurality of light emitting elements.



Claim 6 (Canceled)
Claim 7 (Currently-Amended) The display panel of claim 1, wherein the guide member comprises a rubber material.
Claim 8 (Currently-Amended) The display panel of claim 1, wherein the guide member is among a plurality of guide members.
Claim 9 (Canceled)
Claim 10 (Currently-Twice-Amended): A display device comprising:
a display panel including a substrate on which at least one hole is formed which penetrates through an image display area of the display panel;
at least one microphone installed on a rear side of the display panel where the at least one microphone is installed adjacent to the at least one hole; and
a guide member arranged on the rear side of the display panel to cross over the at least one hole to guide a sound passing through the at least one hole to be collected by the at least one microphone and forming an accommodating space by covering a portion of the rear side of the substrate adjacent to the at least one hole, and
wherein the at least one microphone is disposed in the accommodating space;
wherein the guide member  is configured to cross over the at least one hole and the at least one microphone; and
wherein the at least one hole is formed between pixels, each pixel including three of the plurality of light emitting elements.
Claim 16 (Canceled)
Claim 19 (Currently-Twice-Amended): A display panel comprising:
a substrate having at least one hole formed between pixels; an4 at least one microphone mountable on a rear side of the substrate where the at least one microphone is mounted adjacent to the at least one hole to thereby collect a sound passing through the at least one hole to the at least one microphone: and
at least one guide member arranged over the at least one hole to guide the sound passing through the at least one hole to be collected by the at least one microphone and forming an accommodating space by covering a portion of the rear side of the substrate adjacent to the at least one hole, and
wherein the at least one microphone is disposed in the accommodating space;
wherein the guide member  is configured to cross over the at least one hole and the at least one microphone; and
wherein the at least one hole is formed between pixels, each pixel including three of the plurality of light emitting elements.




Allowable Subject Matter
Claims 1-5, 7-8, 10-15 and 17-19 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claims 1, 10 and 19, patentability exists, at least in part, with the claimed features of “at least one microphone mountable on a rear side of the substrate where the at least one microphone is mounted adjacent to the at least one hole to thereby collect a sound passing through the at least one hole to the at least one microphone: and a guide member mounted on the rear side of the substrate and forming an accommodating space by covering a portion of the rear side of the substrate adjacent to the at least one hole, and wherein the at least one microphone is disposed in the accommodating space; wherein the guide member  is configured to cross over the at least one hole and the at least one microphone; wherein the at least one hole is formed between pixels, each pixel including three of the plurality of light emitting elements.”


However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendment and RCE filed on 03/19/2021 has been fully considered and finds the claims allowable with the examiner’s amendments.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841